Citation Nr: 0413648	
Decision Date: 05/27/04    Archive Date: 06/02/04	

DOCKET NO.  03-21 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
educational assistance calculated in the amount of $1,681.01.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a June 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The veteran, who had active service from August 1990 to March 
1994, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.


FINDING OF FACT

There is no indication of fraud, misrepresentation or bad 
faith on the part of the veteran in the creation of the 
overpayment of educational assistance.


CONCLUSION OF LAW

The requirements for consideration of the equity and good 
conscience standard in a waiver of recovery of an overpayment 
of educational assistance calculated in the amount of 
$1681.01 have been met.  38 U.S.C.A. §5302 (West 2002); 38 
C.F.R. §1.965 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA should make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§5103, 5103A. (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the 
substance of the VCAA, including evidence necessary to 
substantiate her claim and the division of responsibilities 
between the VA and the veteran for obtaining that evidence.  
However, this portion of the decision of the veteran's claim 
essentially represents a complete grant of the benefit sought 
on appeal.  Therefore, the Board finds that the veteran will 
not be prejudiced by the Board proceeding with a decision on 
this portion of the veteran's appeal.

The record before the Board discloses that the veteran was 
paid VA educational assistance under Chapter 30, Title 38, 
United States Code, for the term between January 6, 2003, and 
March 23, 2003, at a rate for 13 credit hours.  In February 
2003, the RO received information that the veteran had 
dropped six credit hours effective February 13, 2003, and in 
April 2003, the RO received additional information that the 
veteran had further decreased her credit hours effective 
January 6, 2003.  Thus, for the term beginning January 6, 
2003, and ending on March 22, 2003, the veteran took three 
credit hours.

In response to the enrollment certification, the RO informed 
the veteran initially that they had excused the withdrawal 
from six credit hours.  See 38 C.F.R. §§ 21.4136, 
21.7020(b)(19) (2003).  Following the second reduction in 
credit hours, the RO informed the veteran that her school had 
informed the RO that she did not withdraw from the six credit 
hours on February 13, 2003, but rather the school reported 
that she had reduced to three hours from the beginning of the 
term on January 6, 2003.  The letter to the veteran informed 
her that they were reducing her benefits for that period of 
time to 1/4-training time and that they were essentially 
withdrawing the six-hour exclusion that had been previously 
granted.

In response to the RO's actions, the veteran informed the RO 
that she had been diagnosed with depression that had been 
ongoing for years and had recently started on medication and 
was having a hard time adjusting to the medication.  A 
statement from a health care practitioner confirmed that the 
veteran had been treated for depression since January 23, 
2003.  The veteran also informed the RO that because of her 
depression she was forced to withdraw from the United States 
Naval Reserves.  The veteran submitted a statement from her 
Reserve unit that placed her in a Temporary Not Physically 
Qualified status effective February 1, 2003.

In denying the veteran's claim for a waiver of recovery the 
RO explained to the veteran in a June 2003 letter that the 
Chapter 30 program does not pay for periods of nonattendance, 
courses dropped, or courses not counting towards a degree.  
The letter informed her that she dropped a course and then 
withdrew from school.  In addition, the veteran was informed 
that one class was an audit class and not eligible for 
payment.  The RO then informed the veteran that she was found 
to have acted in bad faith in connection with the debt and 
that such a finding precluded consideration of other 
evidence, such as hardship.

Under 38 U.S.C.A. §5302 (c) the recovery of any payment or 
the collection of any indebtedness may not be waived if there 
exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation, or bad faith on the 
part of the person having an interest in obtaining a waiver 
of such recovery or the collection of such indebtedness.  
While the RO may be of the opinion that the veteran acted in 
bad faith in connection with the debt, the Board disagrees.

While the RO has indicated that the veteran withdrew from 
school, the certification received by the RO in April 2003 
reflects that the veteran was pursuing three credit hours.  
This is consistent with the veteran's explanation that she 
withdrew from two courses totaling 10 credit hours and 
completed one 3-credit hour course.  It appears that the 
February 2003 certification from the school reflected the 
veteran's withdrawal from a 6-credit course and that the 
April 2003 certification reflected the appellant's withdrawal 
from a 4-credit course and the school's realization that the 
4-credit course was an audit course that should not have been 
included in the original certification.  

With respect to the reasons for the veteran's withdrawal from 
some courses, the Board finds that there is sufficient 
evidence to suggest that the veteran did not act in bad faith 
in connection with the debt at issue.  The veteran provided 
information which showed that she was under treatment for 
depression beginning in January 2003, the month her term 
began and submitted a statement from her Naval Reserve unit 
dated in February 2003 which indicates that she was 
temporarily not physically qualified for reserve duty.

Based on this record, the Board finds that there is no 
indication of fraud, misrepresentation or bad faith on the 
part of the veteran in creating the overpayment.  Contrary to 
the RO's representations, the veteran did not withdraw 
completely from school and she presented a plausible 
explanation for the reasons for her reductions in credit 
hours during the course of her school term in 2003.

Having found that the veteran was free from fraud, 
misrepresentation or bad faith in the creation of the 
overpayment does not completely resolve the issue on appeal.  
After finding an absence of fraud, misrepresentation or bad 
faith, the next step is to consider whether a waiver and 
recovery of the indebtedness would be against equity and good 
conscience.  Since the RO found bad faith on the part of the 
veteran, consideration of the veteran's claim under the 
equity and good conscience standard was unnecessary.  Since 
the Board has resolved this issue favorably for the veteran, 
the RO must now address the equity and good conscience 
standard.  However, the Board finds that further development 
with respect to that aspect of the veteran's appeal is 
necessary and will be set forth below.


ORDER

There was no bad faith in the creation of the overpayment of 
educational assistance calculated in the amount of $1681.01, 
and to this extent, the appeal is granted.


REMAND

Having determined that there was no bad faith on the 
veteran's part in the creation of the overpayment calculated 
in the amount of $1681.01, the next step is to consider the 
veteran's waiver request under the standard of equity and 
good conscience.  However, as indicated above, the RO has not 
done so in this case.  As such, the RO has not requested that 
the veteran's complete a financial status report for 
consideration in connection with her claim.

The veteran has also explained her course reduction, at least 
in part, on medication she began taking for treatment of 
depression in January 2003.  However, beyond the statement 
submitted by the veteran from a psychiatric mental health 
nurse practitioner, there are no medical records pertaining 
to this treatment associated with the record.  These medical 
records are relevant in that they could demonstrate the 
severity of the veteran's depression, the nature of the 
treatment, including the type of medication the veteran was 
prescribed, and whether this was a continuation of treatment 
begun at an earlier date.  In this regard, in a statement 
from the veteran dated in May 2003 she suggests that she had 
been experiencing depression for years.  Therefore, the Board 
believes that the RO should request the veteran to provide an 
authorization to permit the acquisition of these records.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the Appeals Management Center 
in Washington, DC, and the VA will notify the veteran when 
further action on her part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should inform the veteran that 
she may submit documentation from the 
certifying institution that she did not 
withdraw from school during the term 
January 6, 2003 to March 23, 2003, that 
she did not reduce her training time to 
three credit hours effective from the 
beginning of the term (January 6, 2003), 
and that she instead withdrew from MTH 
111c (six credit hours) on February 13, 
2003.  In reviewing any additional 
documentation, the RO should undertake 
any other indicated action, consider the 
provisions of 38 C.F.R. § 21.7020(b)(19) 
and make any necessary adjustments.

2.  The veteran should be requested to 
complete and return an authorization for 
release of medical records to permit the 
RO to obtain medical records for 
psychiatric treatment the veteran 
received beginning in January 2003.  The 
RO should obtain and associate those 
records with the file.

3.  The RO should request the veteran to 
complete a VA Form 20-5655 (Financial 
Status Report).

4.  The RO should consider the veteran's 
claim for a waiver of recovery of an 
overpayment of educational assistance 
under the standard of equity and good 
conscience.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument she desires to have 
considered in connection with her appeal.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until she is notified.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



